Citation Nr: 1550759	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-37 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel





INTRODUCTION

The Veteran served on active duty from December 6, 1990, to June 10, 1991.  He had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) both before and after his period of active duty, including periods from May 4, 1981 to September 23, 1981 and from July 5, 2005, to July 15, 2005. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

When the case was previously before the Board in February 2013, the issue of entitlement to service connection for a bilateral knee disability was granted and the issues of entitlement to service connection for a low back disability, bilateral hearing loss, and tinnitus were remanded for additional development. 

Subsequently, in an August 2013 rating decision the RO granted service connection for tinnitus.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2013 remand instructed the RO to schedule the Veteran for VA examinations in order to determine the nature and etiology of the Veteran's low back disability and bilateral hearing loss.

With respect to the bilateral hearing loss claim, the examiner was instructed to take a complete history from the Veteran as to the onset and progress of his symptoms of hearing loss.  The examiner was then instructed to opine whether it is at least as likely as not that the Veteran has hearing loss disability that began during active service or chronically worsened during active service.  The examiner was then instructed to identify and explain the medical basis for all conclusions, provide a fully reasoned explanation for the opinions, based on the examiner's clinical experience, medical expertise and established medical principles, and consider the Veteran's lay statements.  

The Veteran underwent a VA audiology examination in July 2013.  The examination report contains an extensive recitation of the Veteran's service treatment records as they relate to his hearing.  The examiner indicated that the Veteran's current hearing loss is not at least as likely as no caused by or a result of an event in the military service.  The examiner reasoned that "[r]eview of the evidence revealed no significant change in pure tone thresholds during active duty."  The examiner also opined that hearing loss existed prior to service and was not aggravated beyond normal progression during service.  The examiner reasoned that the Veteran "enlisted in the US Army in 1980 with bilateral high frequency hearing loss.  There was no aggravation to his existing hearing loss while serving in active duty."  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).


Here, the VA audio examiner did not adequately address the Veteran's reported symptoms of hearing loss since returning from Desert Storm, and the opinion that the bilateral hearing loss was not aggravated beyond normal progression during service does not contain any sort of rationale.  Therefore, a remand is required for a VA examination with opinion based upon the Veteran's lay statements and one that includes a complete rationale.

With respect to the claimed back disability, the examiner was instructed to provide a diagnosis for each low back disorder found, to include whether the Veteran has spondylolisthesis, spondylolysis, and chronic lumbar spine strain.  The examiner was instructed to provide an opinion as to whether each diagnosed back disorder was caused or aggravated by service, to specifically, include the twisting injury in service in May 2003.  The examiner was also instructed to provide an opinion as to whether any aspect of the Veteran's low back disability is congenital, and if so, provide an explanation as to why it is congenital, as opposed to injury-related, a result of athletic or strenuous activity, or degenerative in nature.  

The June 2013 VA spine examination report reflects that it is less likely as not that the Veteran's current back condition (diagnosed by the examiner as mild grade 1 spondylolisthesis of L5-S1 with chronic spondylolysis of L5, and with episodic left lower extremity radiculopathy and muscle spasms) was caused by or aggravated by military service, to include the May 2003 twisting injury.  The examiner reasoned that May 20, 2003 was the Veteran's first mention of back pain in service when he was seen after experiencing back pain from exiting a Humvee and twisting his back.  The examiner also noted that reports of medical history dated in October 2003, May 2005, and January 2006, reflect that the Veteran denied having recurrent back pain or any back injury.  The examiner further noted that a January 2009 VA examination notes that the L5 defect spondylolysis is considered congenital and there is less than 50 percent probability of aggravation by active duty.  The examiner referred to a January 2011 VA treatment record which reflects the Veteran's report of back injury in motor vehicle accident last year and a June 2011 medical record reflecting back pain secondary to a motor vehicle accident.  Then the examiner stated that the Veteran has chronic spondylolysis of L5, noted on X-ray, which has remained unchanged since the January 2009 X-ray.  The examiner indicated that spondylolysis is typically caused by stress fracture of the bone, and is especially common in adolescents who overtrain in activities.  It has been proposed that the pars interarticularis is especially vulnerable when the spine is in an extended position and a force suddenly presses the vertebrae together, such as when landing on one's feet after a hop.  It has a tendency to run in families and is more prevalent in some populations, suggesting a hereditary component such as a tendency toward a thin vertebral bone.  The examiner opined that, given the fact that there are no x-rays available of the lumbar spine prior to, or shortly after joining the military, whether the condition is congenital versus injury related cannot be determined without resorting to mere speculation.  

The Board notes that the VA examiner did not take into account a February 2008 medical record showing that the Veteran has had intermittent back flare-ups during cold weather since 2000.  Because the June 2013 VA examiner opined against the Veteran's claim based upon medical records subsequent to the May 2003 twisting injury being negative for back complaints or findings, the examiner did not fully address all evidence, and more importantly failed to recognize the ongoing nature of the Veteran's back complaints prior to his motor vehicle accident.  Based upon this information, the Board finds that a remand is necessary in order to obtain an opinion based upon a complete review of the Veteran's medical records.  

Additionally, the Board notes that after the August 2013 supplemental statement of the case was issued, service personnel records were added to the claims file (in VBMS in August 2015).  No supplemental statement of the case was issued subsequently.  Thus, the supplemental statement of the case was issued prior to the completion of all claim development action by the AOJ and therefore, the adjudication did not consider the additional service personnel record evidence.  Under 38 C.F.R. § 20.1304(c), the Veteran may waive his right to have any pertinent evidence submitted by him or his representative reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the evidence is not evidence submitted by the Veteran or his representative.  Therefore, this VA treatment evidence must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37(b), 20.1304(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination for the purpose of determining the etiology of the Veteran's bilateral hearing loss.  

The RO/AMC should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed, to include any reserve duty and active duty service treatment records of audiological testing. 

The examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability was aggravated (permanently worsened beyond the normal progression of the disability) during service. 

In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record.  The examiner should provide a fully reasoned explanation the opinions, based on the examiner's clinical experience, medical expertise, and established medical principles.  The examiner must consider the Veteran's lay statements that he has experienced hearing loss ever since returning from Desert Storm.

2.  Return the claims file, to include a copy of this remand, to the June 2013 VA spine examiner, and request that he review the Veteran's service personnel and treatment records obtained on remand, to specifically include the February 2008 record showing that the Veteran has had on and off back pain since 2000.

Request that the examiner provide an opinion as to whether it is at least as likely as not that the Veteran's current low back disability had its onset during service or is otherwise etiologically related to service, to include the May 2003 twisting injury getting out of a Humvee.  

The examiner must discuss the February 2008 treatment record and the service personnel records added to the record in August 2015.  

If the June 2013 VA spine examiner is unavailable, the opinions should be provided by another qualified examiner.  If the new examiner finds that a new VA examination is necessary, one should be scheduled.

3.  The RO/AMC must review the record, including all newly acquired evidence since the August 2013 supplemental Statement of the Case, including the service personnel records, and adjudicate the claims on appeal.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




